Exhibit 99.40 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENT OF FINANCIAL POSITION NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED AT DECEMBER 31, 2, 2014 (Thousands of Mexican Pesos) Ending current Previous year end Ref Account / Subaccount Amount Amount Total assets Total current assets Cash and cash equivalents Short-term investments 0 0 Available-for-sale investments 0 0 Trading investments 0 0 Held-to-maturity investments 0 0 Accounts receivables, net Accounts receivables Provisions for doubtful accounts -24,612 -27,786 Other receivables, net Other receivables Provisions for doubtful accounts 0 0 Inventories Biological current assets 0 0 Other current assets Prepaid expenses Financial instruments 10,123 Assets available for sale 0 0 Rights and licenses 0 0 Other Total non-current assets Accounts receivable, net 0 0 Investments 0 0 Investments in associates and joint ventures 0 0 Held-to-maturity investments 0 0 Available-for-sale investments 0 0 Other investments 0 0 Property, plant and equipment, net Land and buildings 0 0 Machinery and industrial equipment 0 0 Other equipment Accumulated depreciation and amortization -1,302,450 -887,293 Construction in process Investment property 0 0 Biological non- current assets 0 0 Intangible assets,net 94,649 Goodwill 0 0 Trademarks 0 0 Rights and licenses 63 Concessions 0 0 Other intangible assets Deferred tax assets Other non-current assets Prepaid expenses 0 0 Financial instruments Employee benefits 0 0 Available for sale assets 0 0 Deferred charges 0 0 Other Total liabilities Total short-term liabilities Financial Debt Stock market loans 0 0 Other liabilities with cost 0 0 Suppliers Taxes payable Income tax payable Other taxes payable Other current liabilities CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENT OF FINANCIAL POSITION NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED AT DECEMBER 31, 2, 2014 (Thousands of Mexican Pesos) Ending current Previous year end Ref Account/Subaccount Amount Amount Interest payable Financial instruments Deferred revenue Employee benefits 0 0 Provisions Current liabilities related to available for sale assets 0 0 Other Total long-term liabilities Financial debt Stock market loans 0 0 Other liabilities with cost 0 0 Deferred tax liabilities Other non-current liabilities Financial instruments Deferred revenue 0 0 Employee benefits Provisions Long-term liabilities related to available for sale assets 0 0 Other Total equity Equity attributable to equity holders of parent Capital stock Shares repurchased 0 0 Premium on issuance of shares Contributions for future capital increases 1 1 Other contributed capital -91,328 -114,789 Retained earnings (accumulated losses) -17,533 Legal reserve Other reserves 0 0 Accumulate losses -55,783 -660,967 Net (loss) income for the period Others 0 0 Accumulated other comprehensive income (net of tax) -294,778 -158,248 Gain on revaluation of properties 0 0 Actuarial gains (losses) from labor obligations -2,304 -1,482 Foreing currency translation 0 0 Changes in the valuation of financial assets available for sale 0 0 Changes in the valuation of derivative financial instruments -292,474 -156,766 Changes in fair value of other assets 0 0 Share of other comprehensive income of associates and jointventures 0 0 Other comprehensive income 0 0 Non-controlling interest 0 0 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENT OF FINANCIAL POSITION INFORMATIONAL DATA NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED AT DECEMBER 31, 2, 2014 (Thousands of Mexican Pesos) Ending current Previous year end Ref Concepts Amount Amount Short-term foreign currency liabilities Long term foreign currency liabilities Capital stock Restatement of capital stock 0 0 Plan assets for pensions and seniority premiums 0 0 Number of executives (*) 0 0 Number of employees (*) Number of workers (*) 0 0 Outstanding shares (*) Repurchased shares (*) 0 0 Restricted cash (1) 0 0 Guaranteed debt of associated companies 0 0 (1) This concept must be filled when there are guarantees or restrictions that afecct cash and cash equivalents (*) Data in units CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENT OF OPERATIONS NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THE TWELVE AND THREE MONTHS ENDED DECEMBER 31, 2 (Thousands of Mexican Pesos) Current Year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Revenues Services Sale of goods 0 0 0 0 Interests 0 0 0 0 Royalties 0 0 0 0 Dividends 0 0 0 0 Leases 0 0 0 0 Constructions 0 0 0 0 Other revenue 0 0 0 0 Cost of sales 0 0 0 0 Gross profit General expenses Income (loss) before other income (expenses), net Other income (loss), net Operating income (loss) Finance income Interest income Gain on foreign exchange, net Gain on derivatives, net 0 0 0 0 Gain on change in fair value of financial instruments 0 0 0 0 Other finance income 5 0 8 Finance costs Interest expense 0 0 0 0 Loss on foreign exchange, net 0 0 0 0 Loss on derivatives, net 0 0 0 0 Loss on change in fair value of financial instruments 0 0 0 0 Other finance costs Finance income (loss), net Share of income (loss) ofassociates and joint ventures 0 0 0 0 Income (loss) before income tax Income tax expense (benefit) Current tax -578,283 Deferred tax Income (loss) from continuing operations (Loss) income from discontinued operations 0 0 0 0 (Loss) net income Loss attributable to non-controlling interests 0 0 0 0 Income (loss) attributable to owners of parent Earnings income (loss) per share basic Earnings income (loss) per share diluted CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENTS OF COMPREHENSIVE INCOME OTHER COMPREHENSIVE INCOME (NET OF INCOME TAX) NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THE TWELVE AND THREE MONTHS ENDED DECEMBER 31, 2 (Thousands of Mexican Pesos) Current year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Netincome (loss) Disclosures not be reclassified on income Property revaluation gains 0 0 0 0 Actuarial earnings (loss) from labor obligations -822 -822 -1,107 -1,107 Share of income on revaluation on properties of associates and joint ventures 0 0 0 0 Disclosures may be reclassified subsequently to income Foreign currency translation 0 0 0 0 Changes in the valuation of financial assets held-for-sale 0 0 0 0 Changes in the valuation of derivative financial instruments -135,708 -48,611 -90,654 -72,975 Changes in fair value of other assets 0 0 0 0 Share of other comprehensive income of associates and joint ventures 0 0 0 0 Other comprehensive income 0 0 0 0 Total other comprehensive income -136,530 -49,433 -91,761 -74,082 Total comprehensive (loss) income Comprehensive income (loss), attributable to non-controlling interests 0 0 0 0 Comprehensive income (loss), attributable to equity holders of parent CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENTS OF COMPREHENSIVE INCOME INFORMATIONAL DATA NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THETWELVE AND THREE MONTHS ENDEDDECEMBER 31, 2 (Thousands of Mexican Pesos) Current year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Operating depreciation and amortization CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENTS OF COMPREHENSIVE INCOME INFORMATIONAL DATA (12 MONTHS) NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2 (Thousands of Mexican Pesos) Year Ref Account / Subaccount Current Previous Revenues net (**) Operating income (loss) (**) Net income (loss) (**) Income (loss), attributable to equity holders ofparent(**) Operating depreciation and amortization (**) (**) Information last 12 months CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR STATEMENT OF CHANGES IN EQUITY QUARTER: 04 YEAR:2015 NEW YORK STOCK EXCHANGE CODE: VLRS (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Concepts Retained earnings (accumulated losses) Increases Capital stock Shares repurchased Additional paid-in capital Contribution for future capital Other capital contributed Reserves Unappropriated earnings (Accumulated Losses) Accumulated other comprehensive income (loss) Equity attributable to holders of parent Non-controlling interests Total equity Balance as of January 1, 2014 0 1 -107,730 -660,967 -66,487 0 Retrospective adjustments 0 0 0 0 0 0 0 0 0 0 0 Application of comprehensive income to retained earnings 0 0 0 0 0 0 0 0 0 0 0 Reserves 0 0 0 0 0 0 0 0 0 0 0 Dividends Capital increase (decrease) 0 0 0 0 0 0 0 0 0 0 0 Repurchase of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in Additional paid-in capital 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in non-controlling interests 0 0 0 0 0 0 0 0 0 0 0 Other changes 0 0 0 0 0 0 -6,013 0 -6,013 Comprehensive income 0 0 0 0 0 0 -605,184 -91,761 0 -513,423 Balance as of December 31, 2014 0 1 -114,789 -55,783 -158,248 0 Balance as of January 1, 2015 0 1 -114,789 -55,783 -158,248 0 Retrospective adjustments 0 0 0 0 0 0 0 0 0 0 0 Application of comprehensive income to retained earnings 0 0 0 0 0 0 0 0 0 0 0 Reserves 0 0 0 0 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 0 0 0 0 Capital increase (decrease) 0 0 0 0 0 0 0 0 0 0 0 Repurchase of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in Additional paid-in capital Of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in non-controlling interests 0 0 0 0 0 0 0 0 0 0 0 Other changes 0 0 0 0 0 0 0 Comprehensive income 0 0 0 0 0 0 -136,530 0 Balance at December 31, 2015 0 1 -91,328 -294,778 0 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENT OF CASH FLOWS NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THETWELVE MONTHS ENDED DECEMBER 31, 2 (Thousands of Mexican Pesos) Current year Previous year Ref Account/Subaccount Amount Amount OPERATING ACTIVITIES Income (loss) before income tax +(-) Items not requiring cash -46,498 -27,460 + Estimate for the period 0 0 + Provision for the period 0 0 +(-) Other unrealized items -46,498 -27,460 +(-) Items related to investing activities Depreciation and amortization for the period (-)+ Gain or loss on sale of property, plant and equipment -180,433 -13,908 +(-) Loss (reversal) impairment 0 0 (-)+ Equity in results of associates and joint ventures 0 0 (-) Dividends received 0 0 (-) Interest received -47,034 -23,464 (-) Foreign exchange fluctuation 0 -294,965 (-)+ Other inflows (outflows) of cash 0 0 +(-) Items related to financing activities -174,076 (+) Accrued interest (+) Foreign exchange fluctuation -483,329 0 (+) Financial Instruments (-)+ Other inflows (outflows) of cash 0 0 Cash flows before income tax Cash flows from used in operating activities -441,281 -450,512 +(-) Decrease (increase) in trade accounts receivable -33,755 +(-) Decrease (increase) in inventories -23,400 -25,838 +(-) Decrease (increase) in other accounts receivable -1,413,185 -506,853 +(-) Increase (decrease) in trade accounts payable -16,717 +(-) Increase (decrease) in other liabilities +(-) Income taxes paid or returned -32,877 -11,138 Net cash flows from provided by (used in) operating activities Investing activities Net cash flows from used in investing activities -601,207 -1,184,968 (-) Permanent investments 0 0 + Disposition of permanent investments 0 0 (-) Investment in property, plant and equipment -1,403,863 -1,574,137 + Sale of property, plant and equipment (-) Temporary investments 0 0 + Disposition of temporary investments 0 0 (-) Investment in intangible assets -52,228 -28,457 + Disposition of intangible assets 0 0 (-) Acquisitions of ventures 0 0 + Dispositions of ventures 0 0 + Dividend received 0 0 + Interest received 0 0 +(-) Decrease (increase) advances and loans to third parts 0 0 -(+) Other inflows (outflows) of cash 0 0 Financing activities Net cash flow from provided by financing activities + Financial debt + Stock market financing 0 0 + Other financing 0 0 (-) Payments of financial debt amortization -801,335 -399,815 (-) Stock market financing amortization 0 0 (-) Other financing amortization 0 0 +(-) Increase (decrease) in capital stock 0 0 (-) Dividends paid 0 0 + Premium on issuance of shares 0 0 + Contributions for future capital increases 0 0 (-) Interest expense -81,651 -23,151 (-) Repurchase of shares 0 0 (-)+ Other inflows (outflows) of cash -18,275 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 STATEMENT OF CASH FLOWS NEW YORK STOCK EXCHANGE CODE: VLRS CONSOLIDATED FOR THETWELVE MONTHS ENDED DECEMBER 31, 2 (Thousands of Mexican Pesos) Current year Previous year Ref Account/Subaccount Amount Amount Net increase (decrease)in cash and cash equivalents -326,481 Net foreign exchange differences on the cash balance Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:04 YEAR:2015 FINANCIAL STATEMENT NOTES NEW YORK STOCK PAGE1/1 EXCHANGE CODE: VLRS CONSOLIDATED CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. AND SUBSIDIARIES (d.b.a. VOLARIS) Notes to the Unaudited Interim Condensed Consolidated Financial Statements At December 31, 2015 and December 31, 2014 (In thousands of Mexican pesos and thousands of U.S. dollars, except when indicated otherwise) 1.Description of the business and summary of significant accounting policies Controladora Vuela Compañía de Aviación, S.A.B. de C.V. (“Controladora” or the “Company”) was incorporated in Mexico in accordance with Mexican Corporate laws on October 27, 2005. Controladora is domiciled in Mexico City at Av. Antonio Dovali Jaime No. 70, 13th Floor, Tower B, Colonia Zedec Santa Fe, Mexico City. The Company, through its subsidiary Concesionaria Vuela Compañía de Aviación, S.A.P.I. de C.V. (“Concesionaria”), has a concession to provide air transportation services for passengers, cargo and mail throughout Mexico and abroad. Concesionaria’s concession was granted by the Mexican federal government through the Mexican Communications and Transportation Ministry (Secretaría de Comunicaciones y Transportes) on May 9, 2005 initially for a period of five years and was extended on February 17, 2010 for an additional period of ten years. Concesionaria made its first commercial flight as a low-cost airline on March 13, 2006. The Company operates under the trade name of “Volaris”. On June 11, 2013, Controladora Vuela Compañía de Aviación, S.A.P.I. de C.V. changed its corporate name to Controladora Vuela Compañía de Aviación, S.A.B. de C.V. On September 23, 2013, the Company completed its dual listing Initial Public Offering (“IPO”) on the New York Stock Exchange (“NYSE”) and on the Mexican Stock Exchange (Bolsa Mexicana de Valores, or “BMV”), and on September 18, 2013 its shares started trading under the ticker symbol “VLRS” and “VOLAR”, respectively. On November 16, 2015, certain shareholders of the Company completed a secondary follow-on equity offering on the NYSE. The accompanying unaudited interim condensed consolidated financial statements and notes were authorized for their issuance by the Company’s Chief Executive Officer Enrique Beltranena and Chief Financial Officer Fernando Suárez on February 19, 2016. Subsequent events have been considered through that date. 1 Relevant events Operations in Central America During the year ended December 31, 2015, the Company through its subsidiary Concesionaria, began operations in Central America (Guatemala and Costa Rica). Secondary follow-on equity offering On November 16, 2015 the Company completed a secondary follow-on equity offering, in which certain shareholders offered 99,000,000 of the Company´s Ordinary Participation Certificates (Certificados de Participación Ordinarios), or CPOs, in the form of American Depositary Shares, or ADSs, in the United States. No CPOs or ADSs were sold by the Company and the selling shareholders received all of the proceeds from this offering. 2. Basis of preparation The unaudited interim condensed consolidated financial statements, which include the consolidated statements of financial position as of December31, 2015 and 2014, and the related consolidated statements of operations, comprehensive income, changes in equity and cash flows for each of the three months period, and for the year ended December 31, 2015 and 2014, have been prepared in accordance with International Accounting Standard (“IAS”) 34 Interim Financial Reporting and using the same accounting policies applied in preparing the annual financial statements, except as explained below. The unaudited interim condensed consolidated financial statements do not include all the information and disclosures required in the annual financial statements, and should be read in conjunction with the Company’s annual consolidated financial statements as of December 31, 2014 and 2013, and for the three years period ended December 31, 2014 as included in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014 (the “2014 Form 20-F”). Basis of consolidation The accompanying unaudited interim condensed consolidated financial statements comprise the financial statements of the Company and its subsidiaries. At December 31, 2015 and December 31, 2014, for accounting purposes the companies included in the unaudited interim condensed consolidated financial statements are as follows: 2 Name Principal Activities Country % Equity interest Concesionaria Air transportation services for passengers, cargo and mail throughout Mexico and abroad Mexico 100% 100% Vuela Aviación, S.A. (“Vuela Aviación”)* Air transportation services for passengers, cargo and mail in Costa Rica and abroad Costa Rica 100% - Vuela, S.A. (“Vuela”)* Air transportation services for passengers, cargo and mail in Guatemala and abroad Guatemala 100% - Comercializadora Volaris, S.A. de C.V. Merchandising of services Mexico 100% 100% Servicios Earhart, S.A. Recruitment and payroll Guatemala 100% - Servicios Corporativos Volaris, S.A. de C.V. (“Servicios Corporativos”) Recruitment and payroll Mexico 100% 100% Servicios Administrativos Volaris, S.A. de C.V (“Servicios Administrativos”) Recruitment and payroll Mexico 100% 100% Servicios Operativos Terrestres Volaris, S.A. de C.V (“Servicios Operativos”) Recruitment and payroll Mexico 100% - Deutsche Bank México, S.A., Trust 1710 Pre-delivery payments financing Mexico 100% 100% Deutsche Bank México, S.A., Trust 1711 Pre-delivery payments financing Mexico 100% 100% Irrevocable Administrative Trust number F/307750 “Administrative Trust” Share administration trust Mexico 100% 100% Irrevocable Administrative and Safeguard Trust, denominated F/1405 “DAIIMX/VOLARIS” Share administration trust Mexico 100% 100% Irrevocable Administrative Trust number F/745291 Share administration trust Mexico 100% 100% *The Company has not started operations in Central America. The accounting policies adopted in the preparation of the unaudited interim condensed consolidated financial statements are consistent with those followed in the preparation of the Company’s annual consolidated financial statements for the year ended December 31, 2014, except for the adoption of new standards and interpretations effective as of January 1, 2015. The Company has not early adopted any other standard, interpretation or amendment that has been issued but is not yet effective. New standards The following new International Financial Reporting Standards (“IFRS”) and amendments apply for the first time in 2015; however, they do not have a material impact on the unaudited interim condensed consolidated financial statements of the Company. The nature and the impact of each new standard and amendment are described below: Amendments to IAS 19 Defined Benefit Plans: Employee Contributions IAS 19 requires an entity to consider contributions from employees or third parties when accounting for defined benefit plans. Where the contributions are linked to service, they should be attributed to periods of service as a negative benefit. These amendments clarify that, if the amount of the contributions is independent of the number of years of service, an entity is permitted to recognize such contributions as a reduction in the service cost in the period in which the service is rendered, instead of allocating the contributions to the periods of service. This amendment is effective for annual periods beginning on or after 1 July 2014. This amendment is not relevant to the Company, since the Company does not have a benefit plan with contributions from employees or third parties. 3 Annual Improvements 2010-2012 Cycle With the exception of the improvement relating to IFRS 2 Share-based Payment applied to share-based payment transactions with a grant date on or after 1 July 2014, all other improvements are effective for accounting periods beginning on or after 1 July 2014. These improvements are not expected to have a material impact on the Company. They include: IFRS 2 Share-based Payment This improvement is applied prospectively and clarifies various issues relating to the definitions of performance and service conditions which are vesting conditions. The clarifications are consistent with how the Company has identified any performance and service conditions which are vesting conditions in previous periods. Thus, these amendments did not impact the Company's financial statements or accounting policies. IFRS 8 Operating Segments The amendments are applied retrospectively and clarify that: An entity must disclose the judgments made by management in applying the aggregation criteria in paragraph 12 of IFRS 8, including a brief description of operating segments that have been aggregated and the economic characteristics (e.g., sales and gross margins) used to assess whether the segments are “similar”. The reconciliation of segments assets to total assets is only required to be disclosed if the reconciliation is reported to the chief operating decision maker, similar to the required disclosure for segment liabilities. This amendment is not relevant to the Company, since the Company has not applied the aggregation criteria in IFRS 8.12 and does not reconcile segment assets to total assets. IAS 16 Property, Plant and Equipment and IAS 38 Intangible Assets The amendment is applied retrospectively and clarifies in IAS 16 and IAS 38 that the asset may be revalued by reference to observable data by either adjusting the gross carrying amount of the asset to market value or by determining the market value of the carrying value and adjusting the gross carrying amount proportionately so that the resulting carrying amount equals the market value. In addition, the accumulated depreciation or amortization is the difference between the gross and carrying amounts of the asset. This amendment does not have any impact in the Company´s financial statements, since the Company does not revalue its assets in accordance with IAS 16 and IAS 38. IAS 24 Related Party Disclosures The amendment is applied retrospectively and clarifies that a management entity (an entity that provides key management personnel services) is a related party subject to the related party disclosures. In addition, an entity that uses a management entity is required to disclose the expenses incurred for management services. 4 This amendment is not relevant for the Company as it does not receive any management services from other entities. Annual Improvements 2011-2013 Cycle These improvements are effective from 1 July 2014 and the Company has applied these amendments for the first time in these consolidated financial statements. They include: IFRS 13 Fair Value Measurement The amendment is applied prospectively and clarifies that the portfolio exception in IFRS 13 can be applied not only to financial assets and financial liabilities, but also to other contracts within the scope of IAS 39. The Company does not apply the portfolio exception in IFRS 13. IFRS 15 Revenue from Contracts with Customers IFRS 15 was issued in May 2014 and establishes a new five-step model that will apply to revenue arising from contracts with customers. Under IFRS 15 revenue is recognized at an amount that reflects the consideration to which an entity expects to be entitled in exchange to transferring goods or services to a customer. The principles in IFRS 15 provide a more structured approach to measuring and recognizing revenue. The new revenue standard is applicable to all entities and will supersede all current revenue recognition requirements under IFRS. Either a full or modified retrospective application is required for annual periods beginning on or after January 1, 2018 with early adoption permitted. The Company is currently assessing the impact of IFRS 15 and plans to adopt the new standard on the required effective date. IFRS 16 Leases In January 2016, the International Accounting Standards Board (IASB) issued IFRS 16 – Leases, which will be effective starting on January 1, 2019. IFRS 16 sets out the principles for the recognition, measurement, presentation and disclosure of leases for both parties to a contract, i.e. the customer (‘lessee’) and the supplier (‘lessor’). A company can choose to apply IFRS 16 before effective date but only if it also applies IFRS 15 Revenue from Contracts with Customers. IFRS 16 eliminates the classification of leases as either operating leases or finance leases for a lessee. Instead all leases are treated in a similar way to finance leases applying IAS 17. Leases are “capitalized” by recognizing the present value of the lease payments and showing them either as lease assets (right-of-use assets) or together with property, plant and equipment, and also recognizing a financial liability representing its obligation to make future lease payments. The most significant effect of the new requirements in IFRS 16 will be an increase in lease assets and financial liabilities. IFRS 16 does not require a company to recognize assets and liabilities for (a) short-term leases (i.e. leases of 12 months or less), and (b) leases of low-value assets. For companies with material off balance leases, IFRS 16 changes the nature of expenses related to those leases. IFRS 16 replaces the typical straight-line operating lease expense for those leases applying IAS 17 with a depreciation charge for lease assets (included within operating costs) and an interest expense on lease liabilities (included within finance costs). This change aligns the lease expense treatment for all leases. Although the depreciation charge is typically even, the interest expense reduces over the life of the lease as lease payments are made. This results in a reducing total expense as an individual lease matures. The Company is currently evaluating the impact of IFRS 16 on its consolidated financial statements and plans to adopt the new standard on the required effective date. 5 3.Significant accounting judgments, estimates and assumptions The preparation of these unaudited interim condensed consolidated financial statements in accordance with IAS 34 requires management to make estimates, assumptions and judgments that affect the reported amount of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities at the date of the Company’s unaudited interim condensed consolidated financial statements. 4. Convenience translation U.S. dollar amounts at December 31, 2015 shown in the unaudited interim condensed consolidated financial statements have been included solely for the convenience of the reader and are translated from Mexican pesos at December 31, 2015, divided by an exchange rate of Ps.17.2065 per U.S. dollar, as reported by the Mexican Central Bank (Banco de México) as the rate for the payment of obligations denominated in foreign currency payable in Mexico in effect on December 31, 2015. Such translation should not be construed as a representation that the peso amounts have been or could be converted into U.S. dollars at this or any other rate. The referred information in U.S. dollars is solely for information purposes and does not represent the amounts are in accordance with IFRS or the equivalent in U.S. dollars in which the transactions were conducted or in which the amounts presented in Mexican pesos can be translated or realized. 5. Seasonality of operations The results of operations for any interim period are not necessarily indicative of those for the entire year because the business is subject to seasonal fluctuations. The Company expect demand to be greater during the summer in the northern hemisphere, in December and around Easter, which can fall either in the first or second quarter, compared to the rest of the year. The Company and subsidiaries generally experience their lowest levels of passenger traffic in February, September and October, given their proportion of fixed costs, seasonality can affect their profitability from quarter to quarter. This information is provided to allow for a better understanding of the results, however management has concluded that this does not constitute “highly seasonal” as considered by IAS 34. 6. Risk management Financial risk management The Company’s activities are exposed to different financial risks derived from exogenous variables which are not under its control but whose effects might be potentially adverse such as: (i) market risk, (ii) credit risk, and (iii) liquidity risk. The Company’s global risk management program is focused on uncertainty in the financial markets and tries to minimize the potential adverse effects on the net earnings and working capital requirements. The Company uses derivative financial instruments to hedge part of these risks. The Company does not engage derivatives for trading or speculative purposes. 6 The sources of these financial risks exposures are included in both “on balance sheet” exposures, such as recognized financial assets and liabilities, as well as in “off-balance sheet” contractual agreements and on highly expected forecasted transactions. These on and off-balance sheet exposures, depending on their profiles, do represent potential cash flow variability exposure, in terms of receiving less inflows or facing the need to meet outflows which are higher than expected, therefore increase the working capital requirements. Also, since adverse movements also erode the value of recognized financial assets and liabilities, as well some other off-balance sheet financial exposures such as operating leases, there is a need for value preservation, by transforming the profiles of these fair value exposures. The Company has a Finance and Risk Management team, which identifies and measures financial risk exposures, as well as design strategies to mitigate or transform the profile of certain risk exposures, which are taken up to the Corporate Governance level for approval. Market risk a)Jet fuel price risk Since the contractual agreements with jet fuel suppliers include reference to jet fuel index, the Company is exposed to fuel price risk and its fuel price risk on its forecasted consumption volumes. The Company’s jet fuel risk management policy aims to provide the Company with protection against increases in fuel prices. In pursuing this objective, the risk management policy allows the use of derivative financial instruments available on the over the counter (“OTC”) markets with approved counterparties and within approved limits. Aircraft jet fuel consumed in the three months ended December 31, 2015 and 2014 represented 27% and 36%, of the Company’s operating expenses, respectively. Aircraft jet fuel consumed in the year ended December 31, 2015 and 2014 represented 30% and 39%, of the Company’s operating expenses, respectively. During the three months ended December 31, 2014, the Company entered into US Gulf Coast Jet Fuel 54 Asian swap contracts to hedge approximately 25% of its fuel consumption, and were accounted for as cash flow hedges (“CFH”) that gave rise to a loss of Ps.86,155. These instruments were formally designated and qualified for hedge accounting and accordingly, the effective portion is allocated within other comprehensive income while the effects to transforming into a fixed jet fuel prices by these hedges are presented as part of fuel as part of operating expenses when recognized in the unaudited interim condensed consolidated statements of operations. During the years ended December 31, 2015 and 2014, the Company entered into US Gulf Coast Jet Fuel 54 Asian swap contracts to hedge approximately 5% and 20% of its fuel consumption, respectively, and were accounted for as cash flow hedges (“CFH”) that gave rise to a loss of Ps.128,330 and Ps.85,729, respectively. These instruments were formally designated and qualified for hedge accounting and accordingly, the effective portion is allocated within other comprehensive income ("OCI") while the effects to transforming into a fixed jet fuel prices by these hedges are presented as part of fuel as part of operating expenses when recognized in the unaudited interim condensed consolidated statements of operations. All of the Company’s position in US Gulf Coast Jet Fuel 54 swaps matured on June 30, 2015 . 7 As of December 31, 2014, the fair value of the outstanding US Gulf Coast Jet Fuel 54 swaps designated to hedge a percentage of the Company´s projected consumption, was (Ps.169,622), and is presented as derivative financial instruments as current financial liabilities. All of the Company’s position in US Gulf Coast Jet Fuel 54 swaps position matured on June 30, 2015, and therefore there is no balance outstanding as of December 31, 2015. During the three months period ended December 31, 2015 the Company entered into US Gulf Coast Jet fuel 54 Asian call options designated to hedge 34,652 thousand gallons, which represent a portion of the 2017 projected consumption. During the year ended December 31, 2015, the Company entered into US Gulf Coast Jet fuel 54 Asian call options designated to hedge 162,189 thousand gallons (54,148 thousand gallons in 2014), respectively, which represent a portion of the 2016 and 2017 projected consumption. The Company decided to early adopted IFRS 9 (2013), beginning on October 1, 2014, which allows the Company to separate the intrinsic value and time value of an option contract and to designate as the hedging instrument only the change in the intrinsic value of the option. Because the external value (time value) of the Asian call options are related to a “transaction related hedged item,” it is required to be segregated and accounted for as a “cost of hedging” in OCI and accrued as a separate component of stockholders’ equity until the related hedged item affects profit and loss. Since monthly forecasted jet fuel consumption is considered the hedged item of the “related to a transaction” type, then the time value included as accrued changes on external value in capital is considered as a “cost of hedging” under IFRS 9 (2013). The hedged item (jet fuel consumption) of the options contracted by the Company represents a non-financial asset (energy commodity), which is not in the Company’s inventory. Instead, it is directly consumed by the Company’s aircraft at different airport terminals. Therefore, although a non-financial asset is involved, its initial recognition does not generate a book adjustment in the Company’s inventories. Rather, it is initially accounted for in the Company’s OCI and a reclassification adjustment is made from OCI toward the profit and loss and recognized in the same period or periods during which the hedged item is expected to be allocated to profit and loss. As of December 31, 2015 and 2014, the fair value of the outstanding US Gulf Coast Jet Fuel Asian call options was a gain of Ps.78,725 and Ps.68,133, respectively, and is presented as part of the financial assets in the consolidated statement of financial position. The amount of cost of hedging derived from the extrinsic value changes of these options as of December 31, 2015 recognized in OCI totals Ps.365,028 (Ps.26,934 in 2014), and will be recycled to the fuel cost throughout 2016 and until 2017, as these options expire on a monthly basis. During the three months period ended December 31, 2015 and during the year December 31, 2015, the extrinsic value of these options recycled to the fuel cost was Ps.48,750 and Ps.112,675, respectively. 8 The following table includes the notional amounts and strike prices of the derivative financial instruments outstanding as of the end of the year: Position as of December 31, 2015 Jet fuel Asian call option contracts maturities Jet fuel risk 1H16 2H16 2016 Total 1H17 2H17 2017 Total Notional volume in gallons (thousands)* Strike price agreed rate per gallon (U.S. dollars)** US$1.9451 US$1.9867 US$1.9666 US$1.7142 US$1.5933 US$1.6871 Approximate percentage of hedge (of expected consumption value) 59% 53% 55% 38% 10% 23% * US Gulf Coast Jet 54 as underlying asset ** Weighted average Position as of December 31, 2014 Jet fuel Asian call option contracts maturities Jet fuel risk 1Q15 2Q15 to 4Q15 2015 Total 1Q16 Notional volume in gallons (thousands)* Strike price agreed rate per gallon (U.S. dollars)** US$ US$ US2.1113 US$ US$ Approximate percentage of hedge (of expected consumption value) 10
